The trustees must be charged. G. L., c. 249, s. 48; Thompson v. Smith,57 N.H. 306. The order is for wages to be earned in the future, and by the express language of the statute an acceptance in writing is made essential to its validity. Whether, in analogy to the doctrine respecting the registry of deeds, notice to the creditor of an order conforming to the requirements of the statute would be equivalent to filing a copy with the town-clerk need not now be determined.
Trustees charged.
CLARK, J., did not sit: the others concurred. *Page 440